Exhibit 10.9 Ixia Compensation of Named Executive Officers as of December 31, 2014 The executive officers of Ixia (the “Company”) who were named in the Summary Compensation Table in the Proxy Statement for the Company’s 2014 Annual Meeting of Shareholders and who were serving as executive officers of the Company on December31, 2014 are referred to herein as the “Named Executive Officers.” The Named Executive Officers are generally “at will” employees and do not have written or oral employment agreements with the Company except as otherwise noted below. Set forth below is certain information regarding the compensation of the Named Executive Officers as of December 31, 2014. Annual Base Salary The annual base salaries for the Named Executive Officers as of December 31, 2014 were as follows: Named Executive Officer Annual Base Salary as of December 31, 2014 Errol Ginsberg Chief Innovation Officer(1) Alan Grahame Former Senior Vice President, Worldwide Sales(2) Ronald W. Buckly Senior Vice President, Corporate Affairs(
